Title: 1774. Thursday. Novr. 3.
From: Adams, John
To: 


       We design to Great Swamp to day. 42 miles.
       At Newhaven, Coll. Dyer, Deane and Sherman, Mr. Parsons, the new Speaker Williams, Mr. Trumbull and many other Gentlemen came to see us at Beers’s as soon as we got in. Coll. Dyer presented the Compliments of the Governor and Council to the Massachusetts Delegates and asked our Company, to spend the Evening. I begged Coll. Dyer to present my Duty to the Governor and Council, and my Gratitude for the high Honour they did us, but that We had been so long from home and our affairs were so critical, We hoped they would excuse us if we passed thro the Town as fast as possible.
       Mr. Sherman invited us to dine, but Mr. Babcock claimed a Promise, so we dined with him.
       2 or 3 Carriages accompanied us, a few Miles out of Town in the Afternoon.
       We had the most pressing Invitations from many Gentlemen to return thro N. London, Windham &c. &c. &c., but excused ourselves. The People had sent a Courier to N. Haven on Purpose to wait for our Arrival and return to inform the People we were coming.
       Twenty miles from Middletown We met two Gentlemen from thence who came on Purpose to meet us and invite us to dine tomorrow at Middletown. We excused ourselves with great Earnestness.
      